Acknowledgements
This communication is in response to applicant’s response filed on 09/13/2022.
Claims 1, 3-4, 7, 9, and 11-15 have been amended. 
Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Jang (US 20190179801) in view of Dinkelaker (US 20200244472) in further view of Cha (KR 101103611 B1) does not teach or suggest “wherein the block generator generates the first block by classifying data classified according to essential data into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group, wherein the distributed ledger management apparatus records the first block to a partial distributed ledger and records the second block to an entire distributed ledger, and wherein the partial distributed ledger includes first partial distributed ledger based on first essential data according to user IDs and second partial distributed ledger based on second essential data according to the current status of usage of the content,” in claims 1, 9, and 11, examiner respectfully argues applicant’s arguments are moot in light of to the new grounds of rejection necessitated by the amendments made to claims 1, 9, and 11. 
Applicant argues dependent claims 2-7 and 10-15 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection made to claims 1 and 9.

Priority
Acknowledgment is made of applicant's claim for priority based on PCT Application No. PCT/KR2018/013090 filed on 10/31/2018. Acknowledgment is made of applicant's claim for foreign priority based on Republic of Korean Application No. KR10-2017-0144776 filed on 11/01/2017.

Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a purchase transaction generator for generating a purchase transaction in response to a content purchase request signal from a user terminal in claim 1; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4)
a transaction verifier for verifying the collected usage transactions in claim 1; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4)
a transaction verifier for receiving a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction in claim 9; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4)
a block generator, in which blocks corresponding to the verified usage transactions are generated, and in this case, a first block is generated through a first data group among the usage transactions and a first hash corresponding to the first data group, and a second block is generated through a second data group comprising the first data group and a second hash corresponding to the second data group…wherein the block generator generates the first block by classifying data classified according to essential data into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group in claim 1; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4)
a distributed ledger management apparatus for separately recording the generated first and second blocks in respective distributed ledgers…wherein the distributed ledger management apparatus records the first block to a partial distributed ledger and records the second block to an entire distributed ledger in claim 1; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4).
a usage transaction generator for generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction in claim 9; This element is interpreted under 112(f) as using one or more general purpose or special purpose computers, such as, for example, a processor, or any other device capable of executing and responding to instructions. The processing device may execute an operating system (OS) and one or more software applications executing on the operating system. In addition, the processing device may access, store, manipulate, process, and generate data in response to execution of the software. (Page 34, lines 15-20 and Page 35, lines 1-4).
service system collects the broadcasted usage transactions; verifies the collected usage transactions; and generates and stores blocks corresponding to the verified usage transactions, and in this case, the service system generates a first block through a first data group among the usage transactions and a first hash corresponding to the first data group; and generates 40a second block through a second data group comprising the first data group and a second hash corresponding to the second data group; and separately records the generated first and second blocks in respective distributed ledgers…wherein the service system generates the first block by classifying data classified according to essential data into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group, wherein the service system generates records the first block to a partial distributed ledger and records the second block to an entire distributed ledger in claim 9; This element is interpreted under 112(f) as an apparatus implemented as a hardware component, a software component, and/or a combination of hardware components and software components. For example, the apparatus and components described in the embodiments may be achieved using one or more general purpose or special purpose computers, such as, for example, a processor, a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a programmable logic unit (PLU), a 34microprocessor, or any other device capable of executing and responding to instructions. (Page 34, lines 15-20 and Page 35 line 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a degree of importance” in claims 3 and 12 is a relative term which renders the claim indefinite. The term “a degree of importance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The parameter “higher than a reference value” has been rendered indefinite by the user of the term “a degree of importance.” Examiner is interpreting “a degree of importance” as meaning important private information of a user such as financial information of a user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20190179801) in view of Dinkelaker (US 20200244472) in further view of Rogers (US 20180041571).

Regarding Claims 1 and 11, Jang teaches a transaction transmission module which, if data or a file is stored in a folder which has been configured beforehand, generates a transaction comprising information relating to the data and owner information (Paragraph 0042 teaches when the data or the file is stored in the preset folder of the data storage module, the transaction transmission module sets a data name, generates a transaction containing information on the data or file including the data name, owner information, and a digital signature); and transmits the generated transaction to other nodes having a blockchain a blockchain execution module (Paragraph 0042 teaches transmits the generated transaction to other nodes having the block chain); if the transaction is received from the other nodes, the block chain execution module executes a proof of work with respect to the information items of the received transaction and generates a block hash value and a nonce value (Paragraph 0046 teaches when the block chain execution module receives a transaction from another node, the block chain execution module executes a proof of work to generate the necessary block hash value in order to generate the block; the proof of work is a task of generating a hexadecimal block hash value satisfying a predetermined number of zeros by calculating a random nonce value with the received transaction by using a preset hash function); and, if the generated block hash value and nonce value are transmitted to the other nodes and a block hash value and a nonce value are received from the other nodes, tests the validity of the received transaction by means of the received block hash value and nonce value (Paragraphs 0047-0048 teach when a node has first succeeded in the proof of work among the transaction receiving nodes, the block chain execution module finds a block hash value and a random nonce value generated a block by using the block hash value and the nonce value, and transmits a message indicating that the block is generated, the found block hash value, and the random nonce value to all the nodes; when the block hash value and the nonce value are received from the proof-of-work succeeding node, the block chain execution module verifies the validity of the transaction, the received block hash value, and the received nonce value by using the validity verification algorithm); and generates a block and connects the generated block to a blockchain if the validity has been authenticated (Paragraph 0048 teaches when the verification of validity is completed, the block chain execution module generates an additional block by using the received block hash value and the received nonce value and links the additional block to the block chain). 
However, Jang does not explicitly teach a purchase transaction generator for generating a purchase transaction in response to a content purchase request signal from a user terminal; a transaction processor, in which, when content corresponding to a verified purchase transaction is used in the user terminal after the broadcasted purchase transaction is verified, usage transactions generated in response to a current status of usage of the content are collected; a transaction verifier for verifying the collected usage transactions; a block generator, in which blocks corresponding to the verified usage transactions are generated, and in this case, a first block is generated through a first data group among the usage transactions and a first hash corresponding to the first data group, and a second block is generated through a second data group comprising the first data group and a second hash corresponding to the second data group; a distributed ledger management apparatus comprising first and second distributed ledgers.
Dinkelaker from same or similar field of endeavor teaches a purchase transaction generator for generating a purchase transaction in response to a content purchase request signal from a user terminal (Paragraph 0052 teaches FIG. 2 summarizes some of the steps carried out in one possible implementation and shows the interaction between different entities; a user agrees (for example signs) a contract with a service provider (for example via a billing node) about the use of the resources provided by one or more devices, and the one or more devices is informed about the agreement of the contract; the miner then generates a new block for the blockchain, here the first block); a transaction processor, in which, when content corresponding to a verified purchase transaction is used in the user terminal after the broadcasted purchase transaction is verified, usage transactions generated in response to a current status of usage of the content are collected (Paragraphs 0037-0040 and 0050 teach the device providing a service may be a set-top box or a mobile phone (i.e., either provides digital content); the contract is used to define the usage agreements between the user, the device, and the billing provider which is responsible for the billing node; the usage of smart contracts for setting up the agreement provides a self-governed execution of the contract in real time and the low execution and compliance costs; when the device is switched on, a usage of the resources provided by the device is requested and the usage transactions are executed as new transactions in the blockchain; the first usage may be already stored in the blockchain or the requested usage may be stored in the blockchain, such as block 35 a; the first usage block 35 a which indicates the total amount of resources used in the first use case; when further use cases occur, further block entries can be added to the blockchain, see 35 b and 35 c; the execution of the usage transaction adds the sum of the last and the new entry as a new entry in the blockchain; in this incremental billing scenario the operation is to sum up the usage of the resources, and the usage present in the former block and the new entry (reflecting the new total resource usage) is added as a new block at the end of the blockchain; accordingly, the last entry is read, the usage charges or resource usage information is summed up in the block of the new transaction); a transaction verifier for verifying the collected usage transactions (Paragraphs 0050, 0041, and 0055 teach the usage of the device is established via the smart contract which contains the contract details and the identification/address of the blockchain; the contract is known by the device and by the billing node; the device provides the service if it can find a valid contract for a user in the blockchain; after the requested usage, when the requested usage has not been fully used, the usage may be corrected, i.e. by adding a negative amount of resources which has not been used to a new block to the blockchain; a new block can be added, called correction block, e.g. between block 35 c and 35 d; this correction block then subtracts the used amount from the already used amount (e.g. Usage 1+Usage 2+Usage 3+(−correction)); the corrected amount is then added as a new block (correction block) after the block with the requested usage; this correction is then transmitted to the device); and a block generator, in which blocks corresponding to the verified usage transactions are generated, and in this case, a first block is generated through a first data group among the usage transactions and a first hash corresponding to the first data group, and a second block is generated through a second data group comprising the first data group and a second hash corresponding to the second data group (Paragraphs 0043, 0045, 0052, and 0056 teach after the first usage, the information is transmitted to a miner and when the miner detects the new use case, it determines the amount of resources used in the new use case; the miner then determines a new total resource information in which the total resource information stored in block 35 a generated by the miner is added to the usage of resources occurring in a second use case, so that block 35 b contains the combined total use or the new total resource information; the same is again carried out for a third use case and at the end of the third use case block 35 c then contains the complete usage history of the device in the present billing period; when the billing period starts the blockchain 35 is opened and all use cases are collected in the current or present blockchain; the miner closes the blockchain by adding a closing block 35D; the miner furthermore determines the latest total resource information present in the latest block, here block 35 c and informs the billing node of the total resource information representing the total usage of the resources within the billing period; when a new billing period is opened or started a new smart contract is stored in a new starting block of the second blockchain 45 with a new identification or address (#h2 (i.e., second hash (first hash of claim 1) in the example of FIG. 1); when a first use case occurs in the new billing period this use case and the corresponding resource information is stored in the first block 45 a of the second blockchain; the miner is informed to create a smart contract, and the contract key with the identification/address information (#h1) representing the identification data of the blockchain is spread over the network so that each part in the peer-to-peer network is aware of the contract; when the billing period is over, the miner closes the blockchain, and may create a new contract and may transmit the usage record with information about the complete use of the resources within the billing period to the billing node); and a distributed ledger management apparatus comprising first and second distributed ledgers (Paragraph 0038 teaches as for example shown in FIG. 1, a device is provided in a peer-to-peer network in which each node of the network such as the device, a miner or a billing node has access to a blockchain such as blockchains 35 and 45 discussed in more detail below).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang, which teaches a file management and search system, to incorporate the teachings of Dinkelaker for a purchase transaction generator to generate a purchase transaction in response to a content purchase request signal from a user terminal; for a transaction processor to collect usage transactions generated in response to a current status of usage of the content; for a transaction verifier to verify the collected usage transactions; for a block generator to generate a first block using a first data group among the usage transactions and a first hash corresponding to the first data group, and a second block using a second data group comprising the first data group and a second hash corresponding to the second data group; and a distributed ledger management apparatus comprising first and second distributed ledgers.
There is motivation to combine Dinkelaker into Jang because it makes use of the advantage of smart contracts. With a self-execution of the contract in real time, and with the low execution and compliance costs, it allows an invoicing for the usages of device resources in a secure way, as the user data is anonymous and may be not needed and is not stored in the blockchain. The blockchain cannot be manipulated and the usage of the device may only be possible if the usage records can be stored in the blockchain (Dinkelaker Paragraph 0088).
However, the combination of Jang and Dinkelaker does not explicitly teach separately records the generated first and second blocks in respective distributed ledgers, wherein the block generator generates the first block by classifying data classified according to essential data into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group, wherein the distributed ledger management apparatus records the first block to a partial distributed ledger and records the second block to an entire distributed ledger, and wherein the partial distributed ledger includes first partial distributed ledger based on first essential data according to user IDs and second partial distributed ledger based on second essential data according to the current status of usage of the content.
Rogers from same or similar field of endeavor teaches separately records the generated first and second blocks in respective distributed ledgers, wherein the block generator generates the first block by classifying data classified according to essential data into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group, wherein the distributed ledger management apparatus records the first block to a partial distributed ledger and records the second block to an entire distributed ledger (Paragraphs 0052-0053 teach a blockchain 104A may include a first blockchain, synchronized to the public blockchain 102A, and a second blockchain, containing data private to the PRO; for example, in some embodiments, information characterizing a song may be divided into information that is public and information that is non-public or private; a “private” distributed data store may be a distributed data store for which registration to gain access, and/or access, is limited to a group of potential users who meet one or more criteria; a “public” distributed data store is distinguished from a private data store by having a more expansive or an open pool of potential users), and wherein the partial distributed ledger includes first partial distributed ledger based on first essential data according to user IDs and second partial distributed ledger based on second essential data according to the current status of usage of the content (Paragraphs 0053 and 0055 teach financial information may be one form of private data, in some embodiments, while related information identifying who is related to a song (and, in some cases, therefore who is owed money) may be public; for example, the public blockchain may identify, as an action that is to be taken following a playback, that a royalty is owed to artists; the PRO may receive a notification of a public performance of a song and use the royalty information or DRE information in the private blockchain to determine who specifically is to be compensated and/or how much to compensate each person or group associated with the song; the PRO may want to participate in the blockchain system and receive notifications via the system, but may not want to make the business data (e.g., royalty information) available to the public; for example, the PRO device may receive a notification that the PRO has been “tagged” in a media content or that an artist or other user for whom the PRO manages rights her been tagged; the PRO device may receive a notification because the PRO or another party supplied an identifier for the PRO device or for a user account affiliated with the PRO device (e.g., an email address, user ID, or other account identifier) to the blockchain and indicated that notifications for the PRO or artists should be sent to the device or account; the tag may identify, for example, that an artist wrote or performed the song, or that the PRO is to be notified of a royalty-triggering event for the song; the PRO may also use the PRO device to tag another user in a record for a media content in the blockchain 104A; for example, the PRO may tag an artist whose rights are managed by the PRO in a record for a media content that the artist is associated with; the tag may associate the artist with the media content in the blockchain).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang and Dinkelaker, which teaches a file management and search system pertaining to tracking content usage, to incorporate the teachings of Rogers to separately record the generated first and second blocks in respective distributed ledgers, wherein the block generator generates the first block by classifying data classified according to essential data into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group, wherein the distributed ledger management apparatus records the first block to a partial distributed ledger and records the second block to an entire distributed ledger, and wherein the partial distributed ledger includes first partial distributed ledger based on first essential data according to user IDs and second partial distributed ledger based on second essential data according to the current status of usage of the content.
There is motivation to combine Rogers into the combination of Jang and Dinkelaker because more than one distributed data store, or more than one blockchain, may be used to store information on interests in media. For example, in some embodiments, information characterizing a song may be divided into information that is public and information that is non-public or private. Public information may include information that is publicly-viewable through the system, where the “public” may be any registered or unregistered user of the system. Publicly-viewable information may include information that may be used by others in identifying a piece of media or using the media, such as information regarding a name of a song or an artist who contributed to a song. In some cases, all information about a media or about interests in a media may be public. In other cases, some information characterizing a media may be private. In some such cases, non-public information may not be stored in the same distributed data store (e.g., the same blockchain) with public information, but may instead be stored in different distributed data store (e.g., a different blockchain), thus improving security (Rogers Paragraph 0034).
Regarding Claim 1, Jang teaches a content distribution management system using blockchain technology (Paragraph 0036 teaches FIG. 1 is a block diagram of a file management/search system based on a block chain according to a preferred embodiment of the present invention; FIG. 2 is a block diagram illustrating a structure of each node in the file management/search system according to the present invention).
Regarding Claim 11, Jang teaches a content distribution management method using blockchain technology (Paragraph 0053 teaches FIG. 4 is a flowchart illustrating processes of linking blocks including data names and owner information to a block chain performed by each node in the file management/search system according to the preferred embodiment of the present invention).

Regarding Claim 2, the combination of Jang, Dinkelaker, and Rogers teaches wherein the generated usage transactions comprise data groups comprised in the verified purchase transaction.
Rogers further teaches wherein the generated usage transactions comprise data groups comprised in the verified purchase transaction (Paragraphs 0057 and 0059 teach the devices 106 may interact with the blockchain 108 to verify the accuracy of the file received from the blockchain 108; for example, the device may use a blockchain identifier associated with the file to identify the record for the media content within the blockchain 108, and may verify the rights of the device 106 relative to the media content in the instance of a royalty-triggering event, or otherwise verify content; the device 106 may verify that the user of the device 106 has the right to play the song by determining its rights through the blockchain 108, as described in greater detail herein; a playback facility may handle the rights verification, as well as any of royalty payments, PRO interactions (such as notifying the PRO of playback), storage of the song, editing of blockchain records, tagging notification, and/or playback of the song).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Rogers to incorporate the further teachings of Rogers for the generated usage transactions to comprise data groups comprised in the verified purchase transaction.
There is motivation to further combine Rogers into the combination of Jang, Dinkelaker, and Rogers because of the same reasons listed above for claim 1.

Regarding Claims 3 and 12, the combination of Jang, Dinkelaker, and Rogers teaches all the limitations of claims 1 and 11 above; and Jang further teaches wherein the block generator generates the first block into the first data group, and generates the second block into the second data group (claim 6 teaches if generated block hash value and nonce value are transmitted to other nodes and a block hash value and nonce value are received from the other nodes, a blockchain execution module tests the validity of a received transaction by means of the received block hash value and nonce value).
However, the combination does not explicitly teach wherein the block generator generates the first block by classifying data having a degree of importance higher than a reference value into the first data group, and generates the second block by classifying the entire data comprising the classified data into the second data group.
Rogers further teaches wherein the block generator generates the first block by classifying data having a degree of importance higher than a reference value into the first data group, and generates the second block by classifying the entire data comprising the classified data into the second data group (Paragraph 0053 teaches various types of information may be classified as public, as embodiments are not limited in this respect; financial information may be one form of private data, in some embodiments, while related information identifying who is related to a song (and, in some cases, therefore who is owed money) may be public; for example, the public blockchain may identify, as an action that is to be taken following a playback, that a royalty is owed to artists).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Rogers to incorporate the further teachings of Rogers for the block generator to generate the first block by classifying data having a degree of importance higher than a reference value into the first data group, and generates the second block by classifying the entire data comprising the classified data into the second data group.
There is motivation to further combine Rogers into the combination of Jang, Dinkelaker, and Rogers because of the same reasons listed above for claims 1 and 11.

Regarding Claims 4 and 13, the combination of Jang, Dinkelaker, and Rogers teaches all the limitations of claims 1 and 11 above; and Jang further teaches wherein the block generator generates the first block into the first data group, and generates the second block into the second data group (claim 6 teaches if generated block hash value and nonce value are transmitted to other nodes and a block hash value and nonce value are received from the other nodes, a blockchain execution module tests the validity of a received transaction by means of the received block hash value and nonce value).
However, the combination does not explicitly teach wherein the block generator generates the first block by classifying data classified according to a purpose of use into the first data group, and generates the second block by classifying the entire data comprising the classified data into the second data group.
Rogers further teaches wherein the block generator generates the first block by classifying data classified according to a purpose of use into the first data group, and generates the second block by classifying the entire data comprising the classified data into the second data group (Paragraph 0053 teaches the data on the blockchain may indicate that the PRO is coordinating royalty payments and is to be notified of royalties due; the PRO may receive a notification of a public performance of a song and use the royalty information or DRE information in the private blockchain to determine who specifically is to be compensated and/or how much to compensate each person or group associated with the song; the PRO may want to participate in the blockchain system and receive notifications via the system, but may not want to make the business data (e.g., royalty information) available to the public).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Rogers to incorporate the further teachings of Rogers for the block generator to generate the first block by classifying data classified according to a purpose of use into the first data group, and generates the second block by classifying the entire data comprising the classified data into the second data group.
There is motivation to further combine Rogers into the combination of Jang, Dinkelaker, and Rogers because of the same reasons listed above for claims 1 and 11.
 
Regarding Claims 5 and 14, the combination of Jang, Dinkelaker, and Rogers teaches all the limitations of claims 1 and 11 above; however, the combination does not explicitly teach wherein the distributed ledger management apparatus separately records the generated first and second blocks in a distributed ledger database capable of being shared by a service system and a usage history collection system.
Dinkelaker further teaches wherein the distributed ledger management apparatus separately records the generated first and second blocks in a distributed ledger database capable of being shared by a service system and a usage history collection system (Paragraph 0038 teaches a device is provided in a peer-to-peer network in which each node of the network such as the device, a miner or a billing node has access to a blockchain such as blockchains 35 and 45; for each blockchain a contract such as a smart contract is stored in a starting block of the blockchain, in the embodiment FIG. 1 for example in starting block 30 of blockchain 35, or in the starting block 40 including the contract for another blockchain 45 of another billing period; the contract is used to define the usage agreements between the user, the device, and the billing provider which is responsible for the billing node; the usage of smart contracts for setting up the agreement also means that the advantages of the smart contract concept can be used, namely the self-governed execution of the contract in real time and the low execution and compliance costs).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Rogers to incorporate the further teachings of Dinkelaker for the distributed ledger management apparatus to separately record the generated first and second blocks in a distributed ledger database capable of being shared by a service system and a usage history collection system.
There is motivation to further combine Dinkelaker into the combination of Jang, Dinkelaker, and Rogers because of the same reasons listed above for claims 1 and 11.

Regarding Claim 6, the combination of Jang, Dinkelaker, and Rogers teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the distributed ledger management apparatus records the generated first block in a first database in a form of a distributed ledger, and records the generated second block in a second database in a form of another distributed ledger, wherein the first and second databases are physically 39separated from each other.
Dinkelaker further teaches wherein the distributed ledger management apparatus records the generated first block in a first database in a form of a distributed ledger, and records the generated second block in a second database in a form of another distributed ledger, wherein the first and second databases are physically 39separated from each other (Paragraph 0038 teaches a device is provided in a peer-to-peer network in which each node of the network such as the device, a miner or a billing node has access to a blockchain such as blockchains 35 and 45).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Rogers to incorporate the further teachings of Dinkelaker for the distributed ledger management apparatus to record the generated first block in a first database in a form of a distributed ledger, and records the generated second block in a second database in a form of another distributed ledger, wherein the first and second databases are physically 39separated from each other.
There is motivation to further combine Dinkelaker into the combination of Jang, Dinkelaker, and Rogers because of the same reasons listed above for claim 1.

Regarding Claim 7 and 15, the combination of Jang, Dinkelaker, and Rogers teaches all the limitations of claims 1 and 11 above; however, the combination does not explicitly teach wherein the distributed ledger management apparatus deletes a distributed ledger generated by the second block when predetermined conditions are satisfied.
Dinkelaker further teaches wherein the distributed ledger management apparatus deletes the distributed ledger generated by the second block when predetermined conditions are satisfied (Paragraphs 0034, 0048, and 0078 teach it is even required to delete communication data after a certain time, such as for example six months; accordingly, the blockchain technology is adapted and optimized for postpaid billing use cases by aggregating the usage charges and by offering a new transaction after the end of the billing period is reached; a closure transaction may close the existing blockchain and can open a new blockchain for the next billing period; the data of the previous blockchains may be deleted; the old blockchain may be compressed and/or archived, wherein the compression may mean that all usage data are removed and only the contract, the last block with the sum of the usage and the closure information is left; all the information about the use of the resources may be removed from the blockchain while at least the new total resource information may be kept).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Rogers to incorporate the further teachings of Dinkelaker for the distributed ledger management apparatus to delete the distributed ledger generated by the second block when predetermined conditions are satisfied.
There is motivation to further combine Dinkelaker into the combination of Jang, Dinkelaker, and Rogers because it is a self-organized solution and new device providers can join by placing new resources. After each (billing) period the solution furthermore reduces the necessary amount of data to be kept for the former (billing) period while preserving the data of the former periods. This saves storage and computation time of the participating entities (Dinkelaker Paragraph 0089).

Regarding Claim 8, the combination of Jang, Dinkelaker, and Rogers teaches all the limitations of claim 7 above; however, the combination does not explicitly teach wherein, when a set period has elapsed, the distributed ledger management apparatus judges that the predetermined conditions are satisfied, and deletes the distributed ledger generated by the second block.
Dinkelaker further teaches wherein, when a set period has elapsed, the distributed ledger management apparatus judges that the predetermined conditions are satisfied, and deletes the distributed ledger generated by the second block (Paragraph 0034 teaches it is even required to delete communication data after a certain time, such as for example six months; accordingly, the blockchain technology is adapted and optimized for postpaid billing use cases by aggregating the usage charges and by offering a new transaction after the end of the billing period is reached; a closure transaction may close the existing blockchain and can open a new blockchain for the next billing period; the data of the previous blockchains may be deleted).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang, Dinkelaker, and Rogers to incorporate the further teachings of Dinkelaker for when a set period has elapsed, the distributed ledger management apparatus judges that the predetermined conditions are satisfied, and deletes the distributed ledger generated by the second block.
There is motivation to further combine Dinkelaker into the combination of Jang, Dinkelaker, and Rogers because of the same reasons listed above for claim 7.

Regarding Claim 9, Jang teaches a content distribution management system using blockchain technology (a file management/search system, on the basis of a blockchain), comprising: a transaction transmission module which, if data or a file is stored in or deleted from a folder which has been configured beforehand, generates a transaction comprising information relating to the data and owner information (Paragraph 0042 teaches when the data or the file is stored or deleted in or from the preset folder of the data storage module, the transaction transmission module sets a data name, generates a transaction containing information on the data or file including the data name, owner information, and a digital signature) and transmits the generated transaction to other nodes having a blockchain (Paragraph 0042 teaches transmits the generated transaction to other nodes having the block chain); and a blockchain execution module which, if the transaction is received from the other nodes, executes a proof of work with respect to the information items of the received transaction and generates a block hash value and a nonce value (Paragraph 0046 teaches when the block chain execution module receives a transaction from another node, the block chain execution module executes a proof of work to generate the necessary block hash value in order to generate the block; the proof of work is a task of generating a hexadecimal block hash value satisfying a predetermined number of zeros by calculating a random nonce value with the received transaction by using a preset hash function), and, if the generated block hash value and nonce value are transmitted to the other nodes and a block hash value and a nonce value are received from the other nodes, tests the validity of the received transaction by means of the received block hash value and nonce value (Paragraphs 0047-0048 teach when a node has first succeeded in the proof of work among the transaction receiving nodes, the block chain execution module finds a block hash value and a random nonce value generated a block by using the block hash value and the nonce value, and transmits a message indicating that the block is generated, the found block hash value, and the random nonce value to all the nodes; when the block hash value and the nonce value are received from the proof-of-work succeeding node, the block chain execution module verifies the validity of the transaction, the received block hash value, and the received nonce value by using the validity verification algorithm) and generates a block and connects the generated block to a blockchain if the validity has been authenticated (Paragraph 0048 teaches when the verification of validity is completed, the block chain execution module generates an additional block by using the received block hash value and the received nonce value and links the additional block to the block chain).
However, Jang does not explicitly teach a transaction verifier for receiving a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction; a usage transaction generator for generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction; and a broadcasting processor for broadcasting the generated usage transactions, wherein the service system collects the broadcasted usage transactions; verifies the collected usage transactions; and generates and stores blocks corresponding to the verified usage transactions, and in this case, the service system generates a first block through a first data group among the usage transactions and a first hash corresponding to the first data group; and generates 40a second block through a second data group comprising the first data group and a second hash corresponding to the second data group; and a distributed ledger management apparatus comprising first and second distributed ledgers.
Dinkelaker from same or similar field of endeavor teaches a transaction verifier for receiving a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction (Paragraph 0052 teaches FIG. 2 summarizes some of the steps carried out in one possible implementation and shows the interaction between different entities; a user agrees (for example signs) a contract with a service provider (for example via a billing node) about the use of the resources provided by one or more devices, and the one or more device is informed about the agreement of the contract; the miner then generates a new block for the blockchain, here the first block); a usage transaction generator for generating usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction (Paragraphs 0040 and 0050 teach when the device is switched on a usage of the resources provided by the device is requested and the usage transactions are executed as new transactions in the blockchain; the first usage may be already stored in the blockchain or the requested usage may be stored in the blockchain, such as block 35 a; the usage is summed up and entered as a new block in the blockchain; the execution of the usage transaction adds the sum of the last and the new entry as a new entry in the blockchain; in this incremental billing scenario the operation is to sum up the usage of the resources, and the usage present in the former block and the new entry (reflecting the new total resource usage) is added as a new block at the end of the blockchain; accordingly, the last entry is read, the usage charges or resource usage information is summed up in the block of the new transaction); and a broadcasting processor for broadcasting the generated usage transactions, wherein the service system collects the broadcasted usage transactions; verifies the collected usage transactions; and generates and stores blocks corresponding to the verified usage transactions, and in this case, the service system generates a first block through a first data group among the usage transactions and a first hash corresponding to the first data group; and generates 40a second block through a second data group comprising the first data group and a second hash corresponding to the second data group (Paragraphs 0043, 0045, 0052, and 0056 teach after the first usage, the information is transmitted to a miner and when the miner detects the new use case, it determines the amount of resources used in the new use case; the miner then determines a new total resource information in which the total resource information stored in block 35 a generated by the miner is added to the usage of resources occurring in a second use case, so that block 35 b contains the combined total use or the new total resource information; the same is again carried out for a third use case and at the end of the third use case block 35 c then contains the complete usage history of the device in the present billing period; when the billing period starts the blockchain 35 is opened and all use cases are collected in the current or present blockchain; the miner closes the blockchain by adding a closing block 35D; the miner furthermore determines the latest total resource information present in the latest block, here block 35 c and informs the billing node of the total resource information representing the total usage of the resources within the billing period; when a new billing period is opened or started a new smart contract is stored in a new starting block of the second blockchain 45 with a new identification or address (#h2 (i.e., second hash (first hash of claim 1) in the example of FIG. 1); when a first use case occurs in the new billing period this use case and the corresponding resource information is stored in the first block 45 a of the second blockchain; the miner is informed to create a smart contract, and the contract key with the identification/address information (#h1) representing the identification data of the blockchain is spread over the network so that each part in the peer-to-peer network is aware of the contract; when the billing period is over, the miner closes the blockchain, and may create a new contract and may transmit the usage record with information about the complete use of the resources within the billing period to the billing node); and a distributed ledger management apparatus comprising first and second distributed ledgers (Paragraph 0038 teaches a device is provided in a peer-to-peer network in which each node of the network such as the device, a miner or a billing node has access to a blockchain such as blockchains 35 and 45).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang, which teaches a file management and search system, to incorporate the teachings of Dinkelaker for a purchase transaction generator to generate a purchase transaction in response to a content purchase request signal from a user terminal; for a transaction verifier to receive a purchase transaction generated in a service system when content is purchased and for verifying the received purchase transaction; for a usage transaction generator to generate usage transactions by reflecting a current status of usage of the content corresponding to the verified purchase transaction; and for a broadcasting processor to broadcast the generated usage transactions, wherein the service system collects the broadcasted usage transactions; verifies the collected usage transactions; and generates and stores blocks corresponding to the verified usage transactions, and in this case, the service system generates a first block through a first data group among the usage transactions and a first hash corresponding to the first data group; and generates 40a second block through a second data group comprising the first data group and a second hash corresponding to the second data group; and for a distributed ledger management apparatus to comprise first and second distributed ledgers.
There is motivation to combine Dinkelaker into Jang because it makes use of the advantage of a smart contract. With a self-execution of the contract in real time, and with the low execution and compliance costs, it allows an invoicing for the usages of device resources in a secure way, as the user data is anonymous and may be not needed and is not stored in the blockchain. The blockchain cannot be manipulated and the usage of the device may only be possible if the usage records can be stored in the blockchain (Dinkelaker Paragraph 0088).
However, the combination of Jang and Dinkelaker does not explicitly teach separately records the generated first and second blocks in respective distributed ledgers, wherein the block generator generates the first block by classifying data classified according to essential data into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group, wherein the distributed ledger management apparatus records the first block to a partial distributed ledger and records the second block to an entire distributed ledger, and wherein the partial distributed ledger includes first partial distributed ledger based on first essential data according to user IDs and second partial distributed ledger based on second essential data according to the current status of usage of the content.
Rogers from same or similar field of endeavor teaches separately records the generated first and second blocks in respective distributed ledgers, wherein the block generator generates the first block by classifying data classified according to essential data into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group, wherein the distributed ledger management apparatus records the first block to a partial distributed ledger and records the second block to an entire distributed ledger (Paragraphs 0052-0053 teach a blockchain 104A may include a first blockchain, synchronized to the public blockchain 102A, and a second blockchain, containing data private to the PRO; for example, in some embodiments, information characterizing a song may be divided into information that is public and information that is non-public or private; a “private” distributed data store may be a distributed data store for which registration to gain access, and/or access, is limited to a group of potential users who meet one or more criteria; a “public” distributed data store is distinguished from a private data store by having a more expansive or an open pool of potential users), and wherein the partial distributed ledger includes first partial distributed ledger based on first essential data according to user IDs and second partial distributed ledger based on second essential data according to the current status of usage of the content (Paragraphs 0053 and 0055 teach financial information may be one form of private data, in some embodiments, while related information identifying who is related to a song (and, in some cases, therefore who is owed money) may be public; for example, the public blockchain may identify, as an action that is to be taken following a playback, that a royalty is owed to artists; the PRO may receive a notification of a public performance of a song and use the royalty information or DRE information in the private blockchain to determine who specifically is to be compensated and/or how much to compensate each person or group associated with the song; the PRO may want to participate in the blockchain system and receive notifications via the system, but may not want to make the business data (e.g., royalty information) available to the public; for example, the PRO device may receive a notification that the PRO has been “tagged” in a media content or that an artist or other user for whom the PRO manages rights her been tagged; the PRO device may receive a notification because the PRO or another party supplied an identifier for the PRO device or for a user account affiliated with the PRO device (e.g., an email address, user ID, or other account identifier) to the blockchain and indicated that notifications for the PRO or artists should be sent to the device or account; the tag may identify, for example, that an artist wrote or performed the song, or that the PRO is to be notified of a royalty-triggering event for the song; the PRO may also use the PRO device to tag another user in a record for a media content in the blockchain 104A; for example, the PRO may tag an artist whose rights are managed by the PRO in a record for a media content that the artist is associated with; the tag may associate the artist with the media content in the blockchain).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jang and Dinkelaker, which teaches a file management and search system pertaining to tracking content usage, to incorporate the teachings of Rogers to separately record the generated first and second blocks in respective distributed ledgers, wherein the block generator generates the first block by classifying data classified according to essential data into the first data group, and generates the second block by classifying entire data comprising the classified data into the second data group, wherein the distributed ledger management apparatus records the first block to a partial distributed ledger and records the second block to an entire distributed ledger, and wherein the partial distributed ledger includes first partial distributed ledger based on first essential data according to user IDs and second partial distributed ledger based on second essential data according to the current status of usage of the content.
There is motivation to combine Rogers into the combination of Jang and Dinkelaker because more than one distributed data store, or more than one blockchain, may be used to store information on interests in media. For example, in some embodiments, information characterizing a song may be divided into information that is public and information that is non-public or private. Public information may include information that is publicly-viewable through the system, where the “public” may be any registered or unregistered user of the system. Publicly-viewable information may include information that may be used by others in identifying a piece of media or using the media, such as information regarding a name of a song or an artist who contributed to a song. In some cases, all information about a media or about interests in a media may be public. In other cases, some information characterizing a media may be private. In some such cases, non-public information may not be stored in the same distributed data store (e.g., the same blockchain) with public information, but may instead be stored in different distributed data store (e.g., a different blockchain), thus improving security (Rogers Paragraph 0034).

Regarding Claim 10, the combination of Jang, Dinkelaker, and Rogers teaches all the limitations of claim 9 above; and Jang further teaches wherein the service system further comprises a block verifier for broadcasting the generated first and second blocks and for collecting and verifying the broadcasted first and second blocks (claims 1 and 6 teach if data or a file is stored in or deleted from a folder which has been configured beforehand, a transaction transmission module generates a transaction comprising information relating to the data and owner information and transmits the generated transaction to other nodes having a blockchain, and, if the transaction is received from the other nodes, a blockchain execution module executes a proof of work with respect to the information items of the received transaction and generates a block hash value and a nonce value, and, if the generated block hash value and nonce value are transmitted to the other nodes and a block hash value and a nonce value are received from the other nodes, tests the validity of the received transaction by means of the received block hash value and nonce value and generates a block if the validity has been authenticated).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCoy et al. (US 20190118094) teaches a block chain system allows mining for new valid values in a system such as a computer game or computer-based trading card system. Instead of each new value being added to the block chain being equivalent, each new value is one of a plurality of possible choices.
Ma (US 20180285996) teaches a system and methods for managing intellectual property using a blockchain are provided which may include one or more elements which forms a comprehensive foundation for an eco-system for innovation and intellectual property management. The elements may include: an intellectual property distributed ledger, an intellectual property digital policy server, non-binary trust models, automatic ontology induction, modifications to the blockchain “mining” and “proof of work” system, appstore for related applications, partial transparency transactionalized search engine, persistent and encapsulated software trust objects, licensing royalty smart contract with auditable payment tracking, micro-equity incentives, automated fraud detection intellectual property management dashboards, innovation workflow broker, innovation optimization tools, disruption mapping, and intelligent just-in-time learning. The system combines and integrates these functions to enable personal, intra-enterprise, inter-enterprise and extra-enterprise recordation, collaboration, searchability and its benefits, licensing and tracking of information regarding intellectual property over a networked distributed computing system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685